Title: From John Adams to C. W. F. Dumas, 25 January 1781
From: Adams, John
To: Dumas, Charles William Frederic



Amsterdam Jan. 25. 1781
Dear Sir

I have to acknowledge the Receipt of your Favours of the 15 and 24. the latter inclosing a Letter to Congress, which I will do myself the Honour to inclose with my first dispatches. This method will be very agreable to me, if you choose to continue it.
There are Bruits here, of a 74 gun ship with Six homeward bound East Indiamen taken from the English by some french Men of War near the Cape of good Hope. The Report comes from Lisbon: but merits confirmation.
I dont See or hear any Thing of the Manifesto yet, nor about another Thing, which gives me more Anxiety than any other, the determination of the Court of Justice of Holland, upon the Conduct of Amsterdam.
I have fixed my Eye upon that Court of Justice, because I think that the full Justification of the Regency of Amsterdam, ought to be inserted in the Manifesto. The British Manifesto cannot be answered without it. The World will never think the Republic in Earnest, untill this is done. Keeping it in Suspence, is considered as a design to keep open a Passage to retreat. It is treating, notre Ami, with great Indignity, and in some measure depriving the Publick of his Council and Assistance at a time, when it is most wanted.
It is Suffering the Spirit of the People to subside, and their Passions to cool, a matter of the last Importance, in War. “There is a Tide in the affairs of Men, which taken at the Ebb leads on to Fortune.”
However, the Maxims of Government here are different, from most other Countries: and the nation itself, and its Rulers, must be the best Judges of its Interest, Duty and Policy.
My Mind has a long Habit, of looking forward and guessing what future Events will be the Consequence of those that are passed, and altho We are very short sighted, yet We can Sometimes reason upon Sure Principles and prophecy, with a good degree of Certainty. Upon this plan then what will be the Conduct of the neutral Union and what that of England? I cannot See but the neutral Confederacy must demand Restitution of all the Dutch Ships upon Pain of War. And England must, unless she departs from every maxim that has governed her, not only throughout this Reign, but Several others, before it; unless she departs from the Character of the nation too, as well as the Maxims of the Court, refuse to restore the Dutch Ships. The Consequence will be Russia, Sweeden, Denmark Holland, France, Spain and America, all at War against England at once, a rare and curious Phenomenon to be Sure!
But what will be the Consequence of this? Peace? By no means.
The neutral Union, moving Slowly, and unused to War, at Sea, will depend upon Englands giving up, and will not exert themselves. England, whose Navy, has lived among flying Balls, for Sometime, will be alert and active, and do a great deal of Mischief, before her Ennemies are properly Arroused. I think, in the End, they will be arroused and the Consequence of it, will be, that England, will be ruined, and undergo a terrible Convulsion. Say, are these Reveries, wholly chimerical? You are Sensible that our Country America, has two objects in view, one is a Treaty of Amity and Commerce, at least, with this Republick: the other is a Loan of Money.
You will be so good as to keep these Points always in View, and inform me if you discover, any Disposition towards both or Either, in Persons capable of effecting it, or putting Things in a Train for that Purpose.
The Court is Supposed to be decided against America, but is this certain? It has had an Inclination towards England, but having got over that, why should it be against America? I am perswaded that nothing can be done without the Court.
Do you think it would be prudent in me, to endeavour to get introduced to one or more Persons in Power, the grand Pensionary of Holland, or any Members of the states General, in order to have Some Conversation upon American Affairs? Do you Suppose I should Succeed, if I were to attempt to obtain Such a Conference? If it is the Interest of the two Republicks, to connect themselves together, as you and I believe it to be, it would not be amiss to have these Interests explained mutually, and Objections, if there are any, considered and obviated.

I am Sir respectfully and affectionately yours.
John Adams

